Case 1:21-cv-03765-PAE Document 15 Filed 06/09/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

OMAR LAHBABI and SARA BELHAJ,

Plaintiffs, 21 Civ. 3765 (PAE)
-y-
ORDER
FRANCISCO ALEXANDER SOLER and
A. DUTE PYLE, INC.,

Defendants.

 

 

PAUL A, ENGELMAYER, District Judge:

Due to a scheduling conflict, the initial pretrial conference currently scheduled for June

15, 2021 at 2 p.m. is rescheduled for June 18, 2021 at 11 a.m,

SO ORDERED.

Faull. Cryo.

 

PAUL A. ENGELMAYER™
United States District Judge
Dated: June 9, 2021

New York, New York
